          Case 2:21-cv-00119-PD Document 62 Filed 06/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SENATOR GENE YAW, et al.,                       :
              Plaintiffs,                       :
                                                :
           v.                                   :      Civ. No. 21-119
                                                :
THE DELAWARE RIVER BASIN                        :
COMMISSION, ET AL,                              :
                                                :
                      Defendant.                :

                                           ORDER
        AND NOW, this 11th day of June, 2021, upon consideration of Defendants’ Motions to

Dismiss (Doc. Nos. 34, 35, 39), Plaintiffs’ Response (Doc. No. 54), Defendants’ Replies (Doc.

Nos. 57, 58, 59), Plaintiffs’ Sur-Reply (Doc. No. 60), and all related submissions, it is hereby

ORDERED that:

   1.      Defendants’ Motions to Dismiss (Doc. Nos. 34, 35, 39) are GRANTED as follows;

   2.      The claims of Senators Yaw, Baker, and the Senate Republican Caucus are

           DISMISSED with prejudice;

   3.      The claims of Damascus and Dyberry Townships and Carbon and Wayne Counties are

           DISMISSED without prejudice.         These Plaintiffs may file a Second Amended

           Complaint on or before July 1, 2021. If no Amended Complaint is filed, I will dismiss

           their claims with prejudice.




                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.
